DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 9, 16, 27, and 28 are amended. Claim 3 is previously cancelled.
Claims 1, 2, and 4-28 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections of claims 27 and 28 have been fully considered and are persuasive.  The claim objections of claims 27 and 28 have been withdrawn. 
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks that Abudawoud fails to teach or suggest liquid phase transalkylation with a catalyst having minimized dealkylation activity and with separating xylenes without separating a light paraffinic stream.
In response, the Examiner respectfully disagrees. Abudawoud teaches very similar conditions, feed, and catalyst to the claimed conditions, feed, and catalyst for transalkylation, as discussed in the Table in the rejection below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the liquid phase conditions and that the catalyst would have minimized dealkylation activity, as claimed, absent any evidence that the conditions and catalyst of 
	Applicant also argues on pages 9-10 that the previously provided Declaration explains that Abudawoud teaches the presence of light gases which are separated, which would not be present if the transalkylation were liquid phase, and thus this means that the transalkylation of Abudawoud is vapor phase transalkylation with dealkylation activity. 
In response, the Examiner respectfully continues to disagree with this conclusion. While Abudawoud does teach the presence of some amount of light hydrocarbons and hydrogen, this does not exclude the process from taking place in the liquid phase, because Applicant has not provided any evidence that liquid phase transalkylation does 
	Applicant further argues on page 11 that the claimed process provides unexpected results over the process of Abudawoud. 
In response, the Examiner does not conclude that there is evidence of unexpected results. Applicant has argued that the process provides benefits but has not provided any evidence supporting such assertions. As such, there is no evidence of unexpected results, and the rejection is maintained.
	Applicant additionally argues on page 11 that none of the references teach the benefits of recycling to a liquid phase transalkylation, such as reduced energy usage and less ring loss.
In response, the references do not have to teach the same motivation as Applicant to render obvious the claims. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Bricker teaches that C9+ aromatics can be recycled to liquid phase transalkylation when transalkylation is the desired process (column 4, lines 7-10, 18-21). Thus, Bricker provides the motivation of recycling the heavier aromatics to produce additional products from transalkylation, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle the C9+ aromatics to the transalkylation reaction in Abudawoud for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 1 and 16, the claims each recite “separating xylenes…without separating a light paraffinic stream…” However, there is no support in the instant specification for the negative limitation of not separating a light paraffinic stream. While the specification does not positively recite that a light stream is separated, the absence of a positive recitation is not necessarily support for a negative limitation. There is no evidence that the specification as filed considered which streams other than xylenes were separated from the effluent. Thus, there is no support for the recitation, and the recitation is new matter.
With regard to claims 2, 4-15, and 17-28, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8,11-14, 16-18, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Abudawoud (US 2013/0281750) (cited on IDS 03/11/2019).
With regard to claims 1, 6, 11, 16, and 26-28, Abudawoud teaches a method for producing xylenes (paragraph [0003] comprising the following steps:
a) introducing a C9+ heavy reformate and hydrogen and contacting with a hydrodealkylation catalyst (paragraph [0012]) to produce an aromatics product comprising benzene, toluene, other methylated aromatics (xylenes) (paragraph [0033]) and remaining tri-methylated (C9) aromatics (paragraph [0034]). 
Abudawoud teaches that the feed to the dealkylation reactor comprising the dealkylation catalyst is vaporized (paragraph [0033]). Thus, Abudawoud is considered to teach carrying out a reaction at vapor phase conditions, because the reactant is in a vapor phase when it contacts the catalyst. 
In the alternative, Abudawoud teaches similar conditions for the dealkylation as the instant application, which include a temperature of 200 to 540°C, 10 to 50 bar (1 to 5 MPa), and a hydrogen to hydrocarbon molar ratio of 1 to 4 (paragraph [0066]). These are within the ranges of 200 to 600°C, 5 MPa or less, and a molar ratio of 0 to 10 of instant claim 11. Therefore, because Abudawoud teaches a similar feed of C9+ hydrocarbons at similar dealkylation conditions as the instant application, one of ordinary skill in the art would reasonably conclude that the conditions of Abudawoud are also vapor phase conditions, as claimed, absent any evidence to the contrary.
b) passing the aromatic product of the dealkylation, comprising at least C9+ and toluene (instant claim 6), to a transalkylation reactor and contacting with a catalyst to produce mixed xylenes (paragraphs [0034], [0035]). 
Abudawoud teaches that the product from the dealkylation (including C9+ hydrocarbons) is passed to a separator which separates a gas stream from the bottoms aromatic stream, and the bottoms stream is what is passed to the transalkylation (paragraph [0040]). The feed to the transalkylation is the bottoms stream, which is separated from a gas stream, and thus the bottoms stream is considered to be a liquid stream. Therefore, because the stream is a liquid feed contacting the catalyst, the transalkylation is considered to be under liquid phase reaction conditions. 
In the alternative, the following table shows the comparison of Abudawoud and the claimed transalkylation process. 

Abudawoud
Instant Application
Temperature
200 to 540°C ([0074])
200 to 500°C 
(instant claim 12)
Pressure
10 to 50 bar
(1 to 5 MPa) ([0074])
10 MPa or less
(instant claim 12)
Ratio Hydrocarbons/H2
0 ([0062])
0 to 10
(instant claim 12)
Feed
Toluene and dealkylated C9+ reformate ([0034]-[0035])
Dealkylated C9+ reformate and toluene
(specification 
[0024], [0044])
Catalyst
beta zeolite or mordenite ([0061])
BEA* or MOR
(instant claim 14)


As seen in this table, Abudawoud teaches very similar conditions, feed, and catalyst to the claimed conditions, feed, and catalyst. Abudawoud also teaches that the feed has a fluid hourly space velocity (paragraph [0074]) where fluid is defined as gas, liquid, or the combination thereof at their present condition (paragraph [0064]). Thus, Abudawoud contemplates that the transalkylation may take place with the feeds as liquid, gas, or combinations thereof, thus the conditions could include liquid phase as claimed. Therefore, one of ordinary skill in the art would reasonably conclude that because Abudawoud teaches a similar reaction of toluene with C9+ at similar temperature and pressure conditions as claimed, the transalkylation would under effective liquid phase conditions, as claimed, absent any evidence to the contrary.
Abudawoud does not specifically teach the mole fraction of aromatics which are in the liquid phase in the product of the transalkylation. However, because Abudawoud teaches a similar C9+ feed, similar conditions, and similar xylenes product as noted above, one of ordinary skill in the art would reasonably conclude that the mole fraction of aromatics in the transalkylation product which are in the liquid phase is at least 0.2 (instant claims 1 and 16), at least 0.5 (instant claim 26), or substantially all the aromatics are in liquid phase (instant claims 27 and 28), absent any evidence to the contrary. 
c) separation of mixed xylenes from the transalkylation (second) product (paragraph [0077]). Abudawoud does not specifically recite that the separation of mixed xylenes can be performed without separating a light paraffinic stream. However, elimination of a step or an element and its function as known and obvious if the function of the element is not desired (See MPEP 2144.04(II)A.) Thus, eliminating separation of light paraffins in order to save money or because the amounts are very small would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, absent any evidence that the omission of separating light paraffins is critical.
d) separating the mixed xylenes to produce para-xylene (paragraph [0079]).
With regard to claim 2, Abudawoud teaches that the feed to the dealkylation includes fresh heavy reformate (paragraph [0078]).
With regard to claim 4, Abudawoud does not specifically teach that C9+ hydrocarbons in the transalkylation product include residual C9+ from the dealkylation step (first product). 
However, Abudawoud teaches passing the C9+ aromatics from the dealkylation step (first product) to the transalkylation (paragraph [0035]), and that the transalkylation product (second product) includes remaining C9+ aromatics (paragraph [0077]). Abudawoud also does not specifically teach introduction of other C9+ aromatics to the transalkylation step, and only recites the formation of C7, C8, and C10 products in the transalkylation reaction (paragraph [0035]). Therefore, this implies that the remaining C9+ in the transalkylation product of Abudawoud comprises C9+ hydrocarbons from the dealkylation (first product) as claimed.
In the alternative, Abudawoud teaches passing the C9+ aromatics from the dealkylation step to the transalkylation, and that the transalkylation product includes remaining C9+ aromatics (paragraph [0077]). Thus, because Abudawoud teaches the presence of C9+ in the first product and in the second product, and does not teach introduction of other C9+ aromatics, one of ordinary skill in the art before the effective filing date of the invention would reasonably conclude that the C9+ aromatics from the transalkylation (second) product includes C9+ from the dealkylation (first) product, absent any evidence to the contrary.
With regard to claim 7, Abudawoud teaches that an exemplary C9+ heavy reformate feed for the dealkylation comprises a list of specific C9 and C10 alkylbenzenes (page 5, Table 1) which have boiling points in the range of 152 to 190°C. This is within the range of 135 to 230°C of instant claim 7. 
	With regard to claim 8, Abudawoud further teaches 
a) separation of the dealkylation product into a gas stream and a bottoms stream, where the gas stream includes a useful and recoverable amount of hydrogen (paragraph [0068]).
b) extraction of hydrogen from the dealkylation gas stream (paragraph [0080]).
c) recycling hydrogen to the dealkylation step (paragraph [0080]).
With regard to claim 12, Abudawoud teaches the method above, where the transalkylation conditions comprise a temperature of 200 to 540°C, a pressure of 10 to 50 bar (1 to 5 MPa) (paragraph [0074]), where hydrogen is optional (paragraph [0062]). When hydrogen is not included, the ratio of hydrogen to feed is 0. These amounts of Abudawoud overlap the range of 200 to 500°C and are within the ranges of 10 MPa or less and 0 to 10 molar ratio of instant claim 12. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 13, Abudawoud teaches that the dealkylation (first) catalyst comprises ZSM-5 (paragraph [0057]).
With regard to claim 14, Abudawoud teaches that the transalkylation (second) catalyst comprises beta zeolite (*BEA) or mordenite (MOR) zeolites (paragraph [0061]).
With regard to claim 17, Abudawoud teaches:
a) separating a gas stream 112 comprising C1-C5 hydrocarbons and hydrogen from the dealkylation (first) product to leave a dealkylated reformate 116 (remainder of the first product) (paragraphs [0034], [0067]).
b) supplying the dealkylated reformate 116 to the transalkylation 118 (contacting in b) without further separation (paragraph [0035], Fig. 1).
With regard to claim 18, Abudawoud further teaches separating the transalkylation (second) product to recover benzene (paragraph [0077]).
With regard to claim 21, Abudawoud further teaches separating the transalkylation (second) product to recover toluene 256 and recycling at least a portion of the toluene 256 to the transalkylation reactor 218 (paragraph [0043], Fig. 2).
With regard to claim 22, Abudawoud teaches that the toluene for the transalkylation may comprise supplemental toluene from stand-alone storage and productions facilities (fresh toluene) (paragraph [0071]).
With regard to claim 23, Abudawoud further teaches separating and recovering p-xylene from the mixed xylenes separated from the transalkylation product (paragraph [0044]).
With regard to claim 25, Abudawoud teaches that the transalkylation (second) catalyst comprises beta zeolite (*BEA) or mordenite (MOR) zeolites (paragraph [0061]).
Claims 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abudawoud (US 2013/0281750) as applied to claims 1 and 16 above, and further in view of Bricker et al. (US 6,355,852).
With regard to claim 5, Abudawoud teaches the method above, where the C9+ hydrocarbons are separated from the transalkylation product and are optionally recycled to the process, and specifically mentions recycling the C9+ to the dealkylation stage (paragraph [0078]).
Abudawoud does not specifically teach recycling the C9+ aromatics to the transalkylation stage.
Bricker teaches a process for producing xylenes from transalkylation of C9+ hydrocarbons (column 2, lines 1-10). Bricker further teaches separating the transalkylation effluent to get a C9 and heavier stream, where the C9 and heavier stream is recycled to the transalkylation reaction when transalkylation is an objective of the process (column 4, lines 7-10, 18-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle at least a portion of the C9+ stream from Abudawoud to the transalkylation step of Abudawoud as taught by Bricker, because Abudawoud and Bricker both teach transalkylation of C9+ hydrocarbons to produce xylenes, Abudawoud teaches the C9+ are optionally recycled to the process, and Bricker teaches that it is known to recycle C9 and heavier hydrocarbons to a transalkylation step when transalkylation is an objective of the process (column 4, lines 7-10, 18-21). 
	With regard to claims 19 and 20, Abudawoud teaches the method above, comprising separating the C9+ hydrocarbons from the transalkylation product and optionally recycling the C9+ to the process to the process, and specifically mentions recycling the C9+ to the dealkylation stage (instant claim 20) (paragraph [0078]).
Abudawoud does not specifically teach recycling the C9+ aromatics to the transalkylation stage as in instant claim 19.
Bricker teaches a process for producing xylenes from transalkylation of C9+ hydrocarbons (column 2, lines 1-10). Bricker further teaches separating the transalkylation effluent to get a C9 and heavier stream, where the C9 and heavier stream is recycled to the transalkylation reaction when transalkylation is an objective of the process (column 4, lines 7-10, 18-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle at least a portion of the C9+ stream from Abudawoud to the transalkylation step of Abudawoud as taught by Bricker, because Abudawoud and Bricker both teach transalkylation of C9+ hydrocarbons to produce xylenes, Abudawoud teaches the C9+ are optionally recycled to the process, and Bricker teaches that it is known to recycle C9 and heavier hydrocarbons to a transalkylation step when transalkylation is an objective of the process (column 4, lines 7-10, 18-21). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abudawoud (US 2013/0281750) as applied to claim1  above, and further in view of Casey et al. (US 7,405,335).
With regard to claim 9, Abudawoud teaches the method above, where the method further comprises separating mixed xylenes from the transalkylation (second) product (paragraph [0077]) and separating the mixed xylenes to produce p-xylene (paragraph [0079]).
Abudawoud does not specifically teach that the mixed xylenes are sent to a para-xylene recovery unit to recover para-xylene.
Casey teaches a process for producing xylenes from a process comprising transalkylation (column 2, lines 46-51). Casey further teaches sending the aromatics in the product to a xylene column to produce a mixed xylene overhead stream which is passed to para-xylene separation zone (para-xylene recover unit) to recover para-xylene (column 9, lines 33-34, 53-54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the para-xylene separation zone (recovery unit) of Casey to recover the p-xylene of Abudawoud, because both Abudawoud and Casey teach a process for transalkylation to produce xylenes, Abudawoud teaches separating the p-xylene, and Casey teaches recovering the p-xylene by a para-xylene separation zone (recovery unit).
With regard to claim 10, Abudawoud teaches that the xylenes comprise m- and o-xylene as well as the p-xylene (paragraph [0079]). Casey further teaches separating the para-xylene produces a raffinate (column 9, lines 64-65). One of ordinary skill in the art would reasonably conclude that after separation of the p-xylene as taught by Casey, the raffinate would include the m-xylene and o-xylene as taught by Abudawoud. This is considered to be equivalent to separating the ortho and meta xylenes of instant claim 10. Casey further teaches sending the raffinate from para-xylene separation (separated ortho and meta-xylenes) to an isomerization reaction to produce additional para-xylene (column 9, lines 66-67, column 10, line 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abudawoud (US 2013/0281750) as applied to claim 1 above, and further in view of Bresler et al. (US 2015/0065768).
With regard to claim 15, Abudawoud teaches the method above, where the transalkylation catalyst is any suitable catalyst which maximizes the transalkylation reaction to xylenes at the operating conditions of the transalkylation stage (paragraph [0061]).
Abudawoud does not specifically teach that the catalyst comprises an MWW framework including MCM-22.
Bresler teaches a process for transalkylation to produce xylenes (paragraph [0031]), where the catalyst for transalkylation may be MCM-22 (paragraph [0034]). Bresler further teaches that the conditions for the transalkylation include liquid phase which have a temperature of 200 to 600°C, 500 kPa to 3 MPa, and 0.5 to 25 molar ratio hydrogen to hydrocarbons (paragraphs [0032]-[0033]). Thus, Bresler teaches similar transalkylation conditions as the conditions of Abudawoud and the claimed conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the MCM-22 catalyst of Bresler in the transalkylation reaction of Abudawoud, because Abudawoud and Bresler each teach transalkylation under liquid phase conditions, Abudawoud teaches any suitable catalyst is a catalyst which maximizes the transalkylation reaction to xylenes at the operating conditions, and Bresler teaches a similar transalkylation reaction to xylenes under similar conditions, and thus the catalyst is suitable for the process of Abudawoud.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Abudawoud (US 2013/0281750) as applied to claim 16 above, and further in view of Levin et al. (US 8,183,424).
With regard to claim 24, Abudawoud teaches that the hydrodealkylation catalyst is a metal loaded ZSM-5 zeolite (paragraph [0057]).
Abudawoud does not specifically teach that the metal is a hydrogenation component.
Levin teaches dealkylation of C9+ hydrocarbons (column 1, line 13, column 4, lines 30-32) where the catalyst preferably comprises ZSM-5 (column 5, lines 40-41) and a metal (column 5, line 63), where the metal includes platinum, palladium, or rhenium (hydrogenation metals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use platinum, palladium, or rhenium as the metal of Abudawoud, because Abudawoud and Levin both teach dealkylation of a C9+ feed with a ZSM-5 catalyst comprising a metal, and Levin teaches that it is known to incorporate platinum, palladium, or rhenium (hydrogenation metals) as the metal component on the ZSM-5 for dealkylation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772